Citation Nr: 0101304	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-22 456	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 





INTRODUCTION

The veteran had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Philadelphia 
Regional Office and Insurance Center (ROIC) of the Department 
of Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 10 percent rating, effective from October 
5, 1998.  By rating action in October 1999, the RO granted a 
30 percent rating for PTSD, effective from October 5, 1998.  
The veteran has continued his appeal.  

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case with regard to 
the issue on appeal--and a claim for an increased rating of a 
service connected disability.  Accordingly, the issue for 
appellate consideration is reflected on the first page of 
this decision in accordance with Fenderson.  


REMAND

On VA examination in 1999 the veteran reported receiving 
treatment for his PTSD, since May 1998, from a private 
psychologist who is under contract with VA.  The record 
reflects that such treatment records have not yet been 
obtained by the RO.  As VA treatment records are considered 
to be constructively of record, and may be relevant to the 
instant claim, the RO should obtain complete VA treatment 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Further, the veteran has argued that his disability has 
increased in severity.

The Board also notes that on VA examination in January 1999, 
the examiner noted that the veteran's claims file was not 
available for review.  Fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Thus, once the aforementioned VA 
treatment records have been associated with the claims 
folder, a VA psychiatric examination should be scheduled to 
evaluate the current severity of the veteran's PTSD.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who have treated him for 
his PTSD since October 1998.  After 
obtaining any necessary releases, the RO 
should obtain copies of complete clinical 
records from the identified treatment 
sources, and associate them with the 
claims folders.  This should specifically 
include complete treatment records from 
the veteran's private psychologist, 
reportedly on contract with the VA.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD and its impact on his social and 
industrial adaptability.  It is 
imperative that the examiner review the 
claims folders prior to conducting the 
examination.  A Global Assessment of 
Functioning (GAF) score should be 
provided, and the examiner should explain 
the meaning of any score.  The VA 
examiner should also provide supporting 
rationale for any opinion rendered.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


